Citation Nr: 0938376	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  06-35 381	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a low back disability, 
characterized as a herniated lumbar disc, L5-S1, status post 
lumbar laminectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 
1970.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO) which denied service connection for 
herniated lumbar disc, L5-S1, status post lumbar laminectomy, 
claimed as a low back disability.  


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2008).    

In an August 2008 motion, the Veteran requested 
reconsideration of a July 2008 Board decision that denied 
service connection for a low back disability, characterized 
as a herniated lumbar disc, L5-S1, status post lumbar 
laminectomy, on the grounds that the Board failed to comply 
with his May 2008 request that VA provide him copies of his 
service treatment records and "other pertinent medical 
information."  It does not appear from the record that a 
copy of the Veteran's service treatment records and "other 
pertinent medical information" have been sent to him.

Pursuant to 38 U.S.C.A. § 5701 (West 2002), VA is required to 
release to the Veteran all files, records, reports, and other 
papers or documents contained in his claims folder.  See 
Faust v. West, 13 Vet. App. 342, 257 (2000).  Further, under 
38 C.F.R. § 1.526 (2008), the Veteran has a right, as a 
matter of law to receive, upon request, one complete set of 
copies of the records contained in his claims folder.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 381 (2006); Anderson 
v. West, 12 Vet. App. 491, 494-495 (1999).  VA's failure to 
acknowledge and honor the Veteran's request resulted in him 
not being afforded due process of law.  

Accordingly, the July 2008 Board decision addressing the 
issue of entitlement to service connection for a low back 
disability, characterized as a herniated lumbar disc, L5-S1, 
status post lumbar laminectomy, is vacated.



	                        
____________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals

 
